Citation Nr: 0639543	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-05 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for chronic cerebrovascular 
accident residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from December 1980 to April 
1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Louisville, Kentucky, Regional Office (RO) which denied 
service connection for hypertension with coronary artery 
disease and dizziness, a chronic disorder manifested by loss 
of consciousness, and chronic cerebrovascular accident 
residuals.  In March 2005, the Board denied service 
connection for both hypertension with coronary artery disease 
and dizziness and a chronic disorder manifested by loss of 
consciousness and remanded the issue of service connection 
for chronic cerebrovascular accident residuals to the RO for 
additional action.  

In May 2006, the Board requested an opinion from a Veterans 
Health Administration (VHA) medical expert.  In September 
2006, the requested VHA opinion was incorporated into the 
record.  In September 2006, the veteran was provided with a 
copy of the VHA opinion.  In November 2006, the accredited 
representative submitted an Appellant's Response Brief.  


FINDING OF FACT

Chronic cerebrovascular accident residuals were not 
manifested during active service or for many years 
thereafter.  The veteran's chronic cerebrovascular accident 
residuals have not been shown to have originated during 
active service.  


CONCLUSION OF LAW

Chronic cerebrovascular accident residuals were not incurred 
in or aggravated by peacetime service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303(d), 3.326(a) (2005).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim of entitlement to 
service connection, the Board observes that the RO issued a 
VCAA notice to the veteran in April 2001 which informed him 
of the evidence generally needed to support a claim of 
entitlement to service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The VCAA notice was issued prior to the June 2001 
rating decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  A VHA opinion was 
requested and incorporated into record.  There remains no 
issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish either an initial evaluation or an 
initial effective date for the claimed disability.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as the 
preponderance of the evidence is against the veteran's claim 
and the notice deficiencies are thus rendered moot.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

Initially, the Board observes that the accredited 
representative's January 2006 Remarks of Accredited 
Representative in Lieu of VA Form 646 advances that the 
veteran's chronic hypertension was initially manifested 
during active service and "thus led to a stroke."  In March 
2005, during the pendency of the instant appeal, the Board 
denied service connection for chronic hypertension.  The 
veteran and his accredited representative were provided with 
copies of the decision.  The veteran neither appealed to 
Court nor submitted an application to reopen his claim of 
entitlement to service connection for chronic hypertension.  
In the absence of such action, the Board will not again 
address the issue of service connection for chronic 
hypertension below.  

The veteran's service medical records make no reference to a 
cerebrovascular accident or residuals thereof.  An October 
1998 hospital summary from Baptist Hospital East indicates 
that the veteran had a long history of hypertension and two 
prior angioplasties. While hospitalized, the veteran 
sustained an "acute cerebrovascular accident."  The veteran 
was diagnosed with organic heart disease including 
arteriosclerotic heart disease; "acute and chronic 
congestive heart failure;" "ejection fraction 25% to 30%;" 
"left ventricular enlargement;" an "acute cerebrovascular 
accident;" a history of two prior angioplasties; and a 
"longstanding history of hypertension and elevated 
cholesterol."  
An October 2002 written statement from Christine S. Ritchie, 
M.D., indicates that she had reviewed the veteran's medical 
record.  

His symptoms during his time in the 
service included an episode in 1984 of 
dizziness, L. sided headache and blurred 
vision that were not associated with 
orthostasis or hypoglycemia (glucose 86) 
on evaluation.  Given subsequent findings 
of cerebrovascular disease and coronary 
heart disease in the patient's forties, 
it is at least as likely as not that the 
patient's CNS symptoms could have stemmed 
from underlying vascular disease.  

In a January 2003 written statement, the veteran asserted 
that he suffered a cerebrovascular accident during active 
service.  At a June 2003 VA examination for compensation 
purposes, the veteran was diagnosed with left-sided 
cerebrovascular accident residuals.  The examiner commented 
that "it is my opinion that it is unlikely that the 
patient's current medical problems are attributed to any 
illness, which he had during his period while in the military 
service."  

A June 2005 VA neurological evaluation conveys that:

I was not able to locate any clinical 
symptoms or medical evidence that would 
be consistent with symptoms of stroke 
during this time from 1980-1984 in the 
veteran's service medical records.  For 
this reason, I feel that it is unlikely 
that the veteran's cerebrovascular 
accident is related to military service.  
I feel that the veteran's cerebrovascular 
accident is more likely related to 
uncontrolled hyperlipidemia, 
hypertriglyceridemia, and hypertension 
that went on for over 10 years after 
separation from the military service.  

The September 2006 VHA opinion conveys that the veteran's 
claims files had been reviewed.  The VA physician commented 
that:  
Thus, the symptoms the patient manifested 
in service 
are less likely than not initial 
manifestations of a cerebrovascular 
disorder.  

As to whether patient's cerebrovascular 
accident has any relationship to active 
service, a finding of hypertension would 
have to have occurred while in service.  
Although I do not have all the 
information on the status of his cerebral 
vessels, his stroke was likely secondary 
to either arteriosclerosis in his middle 
cerebral artery or aorta or secondary to 
an embolus from his heart.  His heart had 
a poor ejection fraction at the time of 
his stroke which was presumably secondary 
to a hypertensive/ischemic 
cardiomyopathy, induced by chronic 
hypertension.  Arteriosclerosis in his 
vessels would also likely be due to 
chronic hypertension and 
hypercholesterolemia.  Therefore, 
hypertension could be considered 
causative of his stroke.  No 
determination of hypertension was made in 
service based on his blood pressures 
recorded over a four-year period, as his 
few elevated pressures were in the 
context of other injury or illness.  
Patient did have an abnormal EKG with a 
finding of LVH, but in the absence of 
clinical abnormalities such as chest 
pain, kidney disease, retinal 
abnormalities or even sustained elevated 
BP values, one EKG would not be 
sufficient information to support a 
diagnosis of hypertension.  Incidentally, 
patient did have eye evaluations and many 
blood tests during service.  The patient 
has not provided any medical records for 
the years from service until his stroke 
hospitalization, which could have 
provided documentation of his blood 
pressures much closer to his discharge.  

Therefore, based on the information 
available, it is less likely than not 
that the patient's stroke is related to 
service.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran advances that he sustained a cerebrovascular accident 
during active service.  While Dr. Ritchie concluded that the 
veteran may have exhibited central nervous system symptoms 
indicative of underlying vascular disease during active 
service, she did not expressly conclude that the veteran's 
chronic cerebrovascular accident residuals originated during 
active service.  The report of the June 2003 VA examination 
for compensation purposes, the June 2005 VA neurological 
evaluation, and the September 2006 VHA opinion all found that 
a review of the veteran's service medical records failed to 
establish the onset of cerebrovascular disease during active 
service.  Given Dr. Ritchie's failure to identify any 
specific vascular disability, the Board finds the three VA 
opinions to be of greater probative value.  

The greater weights of the medical opinions of record 
conclude that the veteran's cerebrovascular accident is 
unrelated to his active service.  Given such findings, the 
Board concludes that a preponderance of the evidence is 
against service connection for chronic cerebrovascular 
accident residuals.  


ORDER

Service connection for chronic cerebrovascular accident 
residuals is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


